DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6–14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Dec. 06, 2021.
Claim Objections
Claim 1 recites:
1.  A system, comprising:
a baghouse filter system comprising a fabric filter;
a control system coupled to the bag house filter system that is configured to control filtering operations of the baghouse filter system and cleaning operations of the baghouse filter system;
a plurality of data collection devices that are configured to collect data associated with a plurality of operational and cleaning parameters of the baghouse filter system; and
a diagnostic system that is configured to receive the data associated with the plurality of operational and cleaning parameters of the baghouse filter system independent of the control system, to determine whether a performance of the baghouse filter system is degraded based on the data associated with the plurality of operational and cleaning parameters, and to perform a plurality of targeted diagnostic analyses of the data associated with the plurality of operational and cleaning parameters, the plurality of targeted diagnostic analyses corresponding to a plurality of performance metrics of the baghouse filter system.  Emphasis added.

Claim 1 should be rewritten to read:
1.  A system, comprising:
a baghouse filter system comprising a fabric filter;
a control system coupled to the baghouse 
a plurality of data collection devices that are configured to collect data associated with a plurality of operational and cleaning parameters of the baghouse filter system; and
a diagnostic system that is configured to receive the data associated with the plurality of operational and cleaning parameters of the baghouse filter system independent of the control system, to determine whether a performance of the baghouse filter system is degraded based on the data associated with the plurality of operational and cleaning parameters, and to perform a plurality of targeted diagnostic analyses of the data associated with the plurality of operational and cleaning parameters, the plurality of targeted diagnostic analyses corresponding to a plurality of performance metrics of the baghouse filter system.  

Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4 and 17–19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 3, 4 and 17–19 recite:
3.  The system of Claim 2, wherein the plurality of operational and cleaning parameters comprise gas temperature, gas flow, exit dust concentration, differential pressure, compressed air header pressure, fan current, and/or hopper levels.  Emphasis added.

4.  The system of Claim 2, wherein the plurality of performance metrics comprise a structural impairment of the fabric filter, an inadequate cleaning of the fabric filter, a failure of a solenoid valve, a failure of a diaphragm valve, a leak in a compressed air delivery system, a failure of a poppet valve, a failure of an isolation valve, an improper setting used by the control system, and a blinding of the fabric filter.  Emphasis added.

17.  The method of Claim 16, wherein the plurality of operational and cleaning parameters comprise gas temperature, gas flow, exit dust concentration, differential pressure, compressed air header pressure, fan current, and/or hopper levels.  Emphasis added.

18.  The method of Claim 16, wherein the plurality of performance metrics comprise a structural impairment of the fabric filter, an inadequate cleaning of the fabric filter, a failure of a solenoid valve, a failure of a diaphragm valve, a leak in a compressed air delivery system, a failure of a poppet valve, a failure of an isolation valve, an improper setting used by the control system, and a blinding of the fabric filter.  Emphasis added.

19.  The method of Claim 18, wherein performing the plurality of targeted diagnostic analyses comprises performing a targeted diagnostic analysis on the structural impairment of the fabric filter, on the inadequate cleaning of the fabric filter, on the failure of the solenoid valve, on the failure of the diaphragm valve, or on the blinding of the fabric filter.  Emphasis added.

The italicized language in each claim is a Markush group written in open-ended rather than closed language.  The open-ended language renders each claim indefinite.  See MPEP 2173.05(h) (“If a Markush grouping requires a material selected from an open list of alternatives…the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim”).  
To overcome the rejections, claims 3 and 4 could be rewritten as:
3.  The system of Claim 2, wherein the plurality of operational and cleaning parameters is selected from the group consisting of 

4.  The system of Claim 2, wherein the plurality of performance metrics is selected from the group consisting of  a structural impairment of the fabric filter, an inadequate cleaning of the fabric filter, a failure of a solenoid valve, a failure of a diaphragm valve, a leak in a compressed air delivery system, a failure of a poppet valve, a failure of an isolation valve, an improper setting used by the control system, and a blinding of the fabric filter.  

17.  The method of Claim 16, wherein the plurality of operational and cleaning parameters is selected from the group consisting of 

18.  The method of Claim 16, wherein the plurality of performance metrics is selected from the group consisting of 

19.  The method of Claim 18, wherein performing the plurality of targeted diagnostic analyses is selected from the group consisting of 

Claim Interpretation - 35 U.S.C. § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1–5 recite a limitation that invokes 35 U.S.C. 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites:
1.  A system, comprising:
a baghouse filter system comprising a fabric filter;
a control system coupled to the bag house filter system that is configured to control filtering operations of the baghouse filter system and cleaning operations of the baghouse filter system;
a plurality of data collection devices that are configured to collect data associated with a plurality of operational and cleaning parameters of the baghouse filter system; and
a diagnostic system that is configured to receive the data associated with the plurality of operational and cleaning parameters of the baghouse filter system independent of the control system, to determine whether a performance of the baghouse filter system is degraded based on the data associated with the plurality of operational and cleaning parameters, and to perform a plurality of targeted diagnostic analyses of the data associated with the plurality of operational and cleaning parameters, the plurality of targeted diagnostic analyses corresponding to a plurality of performance metrics of the baghouse filter system.  Emphasis added.

First, note that the limitation describing—“a control system”—does not invoke 35 U.S.C. 112(f).  The term “control system” is synonymous with “controller.”  A controller is a structural term that takes its name from the function it performs, similar to “filter” or “screwdriver.”  See MPEP 2181(I)(A).
Additionally, the limitation describing—“a plurality of data collection devices”—does not invoke 35 U.S.C. 112(f).  A data collection device would have been understood in the art as being sufficiently structural to avoid invoking the statute, similar to a “digital detector.”  See MPEP 2181(I)(A).
However, the “diagnostic system” limitation, italicized above, invokes 35 U.S.C. 112(f).  It uses the generic placeholder “system” coupled with functional language, without reciting sufficient structure to perform the function.  See MPEP 2181(I).
Because this limitation invokes 35 U.S.C. 112(f), the broadest reasonable interpretation of the “diagnostic system” is the structure, material or act described in the Applicant’s disclosure for performing the entire claimed function, and equivalents thereof.  See MPEP 2181.  In light of the disclosure, the “diagnostic system” is a computer-implemented means-plus-function limitation because the diagnostic system 150 is illustrated as a computer.  See Spec. dated Mar. 17, 2020 (“Spec.”) [0034].  For computer-implemented means-plus-function limitations, the corresponding structure, material or act for performing the function is the algorithm for performing the claimed computer function, and equivalents thereof.  See MPEP 2181(II)(B).  An algorithm is a “finite sequence of steps for solving a logical or mathematical problem or performing a task.”  Id.  The algorithm may be expressed in any understandable terms, including as a Id.  
The flow charts illustrated in Figs. 2–12 of the Applicant’s specification describe the algorithm for performing the claimed function.  Spec. dated Mar. 17, 2020 (“Spec.”) Figs. 2–12, [0035].  First, the diagnostic system receives data associated with a plurality of operational and cleaning parameters of the baghouse filter system 100.  Id. at Fig. 2, [0036].  The diagnostic system determines whether a performance of the system 100 is degraded based on this data.  Id.  This determination is made by comparing a maximum pulse of dust concentration value and a maximum compressed air flow value, to a defined normal range for each value.  Id. at Fig. 3, [0037].  If these parameters fall outside of the defined normal range, then one or more targeted diagnostic analyses are performed.  Id.  The targeted diagnostic analyses are described in Figs. 4–12.  These analyses include:
Determining if the fabric filter has a structural impairment, by determining the average pulse of dust concentration value for a first plurality of pulses of dust, and determining whether each of a second plurality of maximum pulse of dust concentration values exceeds the average.  Spec. Fig. 4, [0038].  If the peak dust value is higher than the average peak dust value, this is indicative of a leaking bag or row.  Id.
Determining whether the cleaning of the fabric filter is inadequate, by determining whether the maximum compressed air flow is less than an average compressed air flow value computed for a plurality of compressed air pulses.  Spec. Fig. 5, [0040].
Determining whether the cleaning of the fabric filter is inadequate by determining whether a compressed air flow value is greater than or equal to a minimum compressed air flow value limit.  Spec. Fig. 6, [0041].
Determining whether the cleaning of the fabric filter is inadequate by determining whether a compressed air flow value performance signature deviates from a baseline compressed air flow value signature.  Spec. Fig 7, [0042].
Determining whether a solenoid valve has failed by determining a difference between a dwell time associated with an energization of the solenoid valve and a predicted energization of the solenoid valve, with this difference indicating that the valve firing sequence is not following the predicted order.  Spec. Fig. 8, [0044].
Determining whether a solenoid valve has failed by determining whether a compressed air flow value performance signature deviates from a baseline compressed air flow performance signature.  Spec. Fig. 9, [0045].
Determining whether a diaphragm valve has failed by detecting whether the valve has been activated or fired, determining whether a change in a dust concentration value exceeds a first defined threshold and determining whether a compressed air flow value exceeds a second defined threshold.  Spec. Fig. 10, [0046].  The valve may be stuck or frozen if a valve fires, but there is no substantial change in the dust concentration value and the total compressed air flow is minimal.  Id.
Determining whether a diaphragm valve has failed by detecting whether the valve has been activated or fired, determining whether an initial compressed air Id.
Determining whether a the fabric filter experiences blinding by determining the average maximum pulse of dust concentration value for a first plurality of pulses of dust, determining whether a second maximum pulse of dust concentration values exceed the average, and determining whether a compressed air flow value performance signature deviates from a baseline compressed air flow value performance signature.  Spec. Fig. 12, [0048]  If the peak dust value has been continuously lower than the average peak dust value for the last defined plurality of pulses for a particular valve/row and the compressed air maximum flow and air flow performance signature are normal, then one or more of the fabric filters may be blinded.  Id.
Therefore, under the broadest reasonable interpretation, the “diagnostic system” limitation is a special purpose computer programmed with an algorithm where first, the computer receives data associated with a plurality of operational and cleaning parameters of the baghouse filter system 100.  Id. at Fig. 2, [0036].  The diagnostic system determines whether a performance of the system 100 is degraded based on this data.  Id.  This determination is made by comparing a maximum pulse of dust concentration value and a maximum compressed air flow value, to a defined normal Id. at Fig. 3, [0037].  If these parameters fall outside of the defined normal range, then the computer performs two or more of the targeted diagnostic analyses specified in the bullet points above.  
This interpretation applies to claims 2–5.
Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1–5 are rejected under 35 U.S.C. 103 as being unpatentable over Bosshard, US 2011/0023709 (“Bosshard”) in view of Park et al., US 2010/0018173 A1 (“Park”).
Claims 15–19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bosshard, or in the alternative under 35 U.S.C. 103 as being unpatentable over Bosshard.
Claim 1 describes a system.  The system comprises a baghouse filter system comprising a fabric filter.  
The system also comprises a control system coupled to the bag house filter system.  The control system is configured to control filtering operations of the baghouse filter system and cleaning operations of the baghouse filter system.
The system further comprises a plurality of data collection devices that are configured to collect data associated with a plurality of operational and cleaning parameter of the baghouse filter system.
The system also comprises a diagnostic system that is configured to receive the data associated with the plurality of operational and cleaning parameters of the baghouse filter system, independent of the control system.  The diagnostic system is configured to determine whether a performance of the baghouse filter system is degraded based on the data associated with the plurality of operational and cleaning parameters, and to perform a plurality of targeted diagnostic analyses of the data associated with the plurality of operational and cleaning parameters.  The plurality of diagnostic analyses correspond to a plurality of performance metrics of the baghouse filter system.
As noted, the limitation describing—“a control system”—does not invoke 35 U.S.C. 112(f), because a “control system” is another term for “controller.”  And a “controller is understood in the art as a structural component that takes its name from the function that it performs, similar to a “filter” or “screwdriver.”  See MPEP 2181(I)(A). 
Furthermore, the limitation describing—“a plurality of data collection devices”—does not invoke 35 U.S.C. 112(f).  Rather, a data collection device is sufficiently structural to avoid invoking the statute, similar to “digital detector.”  See MPEP 2181(I)(A).  
However, the limitation describing—“a diagnostic system”—invokes 35 U.S.C. 112(f).  Under the broadest reasonable interpretation, the corresponding structure, act or material for performing this function is a special purpose computer programmed with an algorithm where first, the computer receives data associated with a plurality of operational and cleaning parameters of the baghouse filter system 100.  Id. at Fig. 2, [0036].  The diagnostic system determines whether a performance of the system 100 is degraded based on this data.  Id.  This determination is made by comparing a maximum pulse of dust concentration value and a maximum compressed air flow value, to a defined normal range for each value.  Id. at Fig. 3, [0037].  If these parameters fall outside of the defined normal range, then the computer performs two or more of the targeted diagnostic analyses specified in the bullet points, provided in the 35 U.S.C. 112(f) section above.  The targeted diagnoses include:
Determining if the fabric filter has a structural impairment, by determining the average pulse of dust concentration value for a first plurality of pulses of dust, and determining whether each of a second plurality of maximum pulse of dust 
Determining whether a solenoid valve has failed by determining whether a compressed air flow value performance signature deviates from a baseline compressed air flow performance signature.

Bosshard discloses a filtration system.  See Bosshard Fig. 1, [0075].  The system comprises a baghouse filter system 10.  Id.  The baghouse 10 comprises a filter bag 14 (corresponding to the “fabric filter”).  Id.
The system also comprises a controller 33 coupled to the baghouse 10.  See Bosshard Fig. 1, [0078].  A mechanism of the controller 33 is configured to control filtering and cleaning operations of the baghouse 10.  Id. at [0078], [0082].  This mechanism corresponds to the “control system.”
The system further comprises a dust particle monitor 38 and a pressure transducer 40 (collectively the “plurality of data collection devices”), configured to collect data associated with a plurality of operational and cleaning parameters of the baghouse 10.  See Bosshard Fig. 1, [0080], [0087].  Specifically, the dust particle monitor 38 collects data about the concentration of dust particles in the outlet conduit 22 during cleaning and filtration of air.  Id. at [0080].  The pressure transducer 40 collects data about the pressure profile in air receiver 25 during a cleaning cycle, where compressed air from the air receiver 25 is used to remove debris from the filter bags 14.  Id. at [0077], [0087].
The system also comprises a comparator module 66 and a pressure control module 70 (collectively the “diagnostic system”).  See Bosshard Fig. 2A, [0080], [0087].  Id. at [0080].  The comparator module compares this data to a baseline concentration.  Id.  If the comparator module 66 detects that the measured concentration exceeds the baseline, it determines that one of the filter bags 14 has a leak.  Id.  Additionally, the pressure transducer measures the pressure within the air receiver during the filter cleaning operation.  Id. at [0087].  This information is transmitted to the pressure control module 70.  Id.  The pressure control module 70 creates a measured pressure profile (i.e., a compressed air flow value signature) and compares this to a desired pressure profile (i.e., a baseline compressed air flow performance signature).  Id. at [0088].  This comparison indicates whether the valve is operating properly.  Id. 
The algorithm taught in Bosshard is an equivalent to the algorithm of claim 1, because it performs essentially the same function in essentially the same way.  See MPEP 2183.
Bosshard differs from claim 1 because it fails to disclose that the valve is a solenoid valve.   However, Park teaches that diaphragm solenoid valves 7 are useful for supply compressed air to clean filters in a filtration system.  See Park Fig. 1, [0056].  It would have been obvious for the valves in Bosshard to be diaphragm solenoid valves because the simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art.  See 
The Examiner takes the position that the comparator module 66 and pressure control module 70 (the “diagnostic system”) receive data independent of the mechanism in controller used to control the filter and cleaning operation of the baghouse.  However, it also would have been obvious to use two separate computers—one for diagnosing whether the filter has a leak and whether a valve is malfunctioning, and another for controlling the filter/cleaning operations—because this would merely represent separating otherwise integrated parts with no significant change in function.  See MPEP 2144.04(V)(C). 

    PNG
    media_image1.png
    880
    1785
    media_image1.png
    Greyscale

Claim 2 requires for the system of claim 1, the diagnostic system is further configured to determine whether the performance of the baghouse filter system is degraded based on a maximum pulse of dust concentration value within the fabric filter and a maximum compressed air flow value directed to the fabric filter.
The comparator module 66 in Bosshard determines if a filter bag 14 is leaking based on comparing a measured dust concentration to the maximum tolerable dust concentration that can be within outlet conduit 22.  See Bosshard [0080].  Therefore, the Id. at [0088].  Therefore, the system determines whether the performance of the baghouse 10 is degraded based on a maximum compressed air flow value directed to the fabric filter.
Claim 3 requires for the system of claim 2, the plurality of operational and cleaning parameters comprises gas temperature, gas flow, exit dust concentration, differential pressure, compressed air header pressure, fan current and/or hopper levels.
In Bosshard, the dust particle monitor 38 measures exit dust concentration in the outlet conduit 22.  See Bosshard [0080].  The pressure transducer 40 measures the compressed air pressure in header air receiver 25.  Id. at [0077], [0087].
Claim 4 requires for the system of claim 2, the plurality of performance metrics comprise a structural impairment of the fabric filter, an inadequate cleaning of the fabric filter, a failure of a solenoid valve, a failure of a diaphragm valve, a leak in a compressed air delivery system, a failure of a poppet valve, a failure of an isolation valve, an improper setting used by the control system, and a blinding of the fabric filter.
In Bosshard, the system determines if one of the filter bags 14 is leaking (i.e., has a structural impairment).  See Bosshard [0082].  The system also determines if one of the valves has failed.  Id. at [0087].
Claim 5 requires for the system of claim 4, the diagnostic system is further configured to perform the plurality of targeted diagnostic analyses by performing a 
Bosshard teaches this feature, because it determines if one of the filter bags 14 is leaking by comparing a measured particulate concentration in the outlet 22 with the maximum acceptable particulate concentration. See Bosshard [0080]–[0082].
  Claim 15 discloses a method.  The method comprises receiving data associated with a plurality of operational and cleaning parameters of a baghouse filter system independent of a control system.  The control system is configured to control filtering and cleaning operations of the baghouse filter system.  
The method comprises determining whether a performance of the baghouse system is degraded based on the data associated with the plurality of operational and cleaning parameters, and performing a plurality of targeted diagnostic analyses of the data.  The plurality of targeted diagnostic analyses correspond to a plurality of performance metrics of the baghouse filter system.
Bosshard discloses a method of operating a filtration system.  See Bosshard Fig. 1, [0075].  The method comprises receiving data associated with a plurality of operational and cleaning parameters of a baghouse filter cleaning system 10—because dust particle monitor 38 transmits data about dust concentration within outlet 22 while pressure transducer 40 transmits data about the pressure within air receiver 25 during a Id. at [0080], [0087].  The dust concentration information is received by comparator module 66 while pressure information is received by pressure control module 70.  Id.  These modules 66, 70 are part of a controller 33.  Id. at Fig. 2A, [0078].  But the modules 66, 70 are independent of the part of the controller 33 used to control filtering and cleaning operations of the baghouse 10.  Id.  
The comparator module 66 and the pressure control module 70 each determines whether a performance of the baghouse 10 is degraded based on the information they receive, while performing a plurality of targeted diagnostic analyses of the data, with the plurality of targeted diagnoses corresponding to a plurality of performance metrics of the baghouse 10.  The comparator module 66 uses the dust concentration information to determine if a filter bag 14 has a leak.  See Bosshard [0080].  The pressure control module 70 uses the pressure information to determine if a valve is operating properly.  Id. at [0087].

    PNG
    media_image1.png
    880
    1785
    media_image1.png
    Greyscale

The Examiner takes the position that the comparator module 66 and pressure control module 70 (the “diagnostic system”) receive data independent of the mechanism See MPEP 2144.04(V)(C). 
Claim 16 requires for the method of claim 15, the step of determining whether the performance of the baghouse filter is degraded comprises determining whether the performance is degraded based on a maximum pulse of dust concentration value within the fabric filter and a maximum compressed air flow value directed to the fabric filter.
The comparator module 66 in Bosshard determines if a filter bag 14 is leaking based on comparing a measured dust concentration to the maximum tolerable dust concentration that can be within outlet conduit 22.  See Bosshard [0080].  Therefore, the system determines whether the performance of the baghouse 10 is degraded based on a maximum pulse of dust concentration value within the fabric filter.  Additionally, the pressure control module determines whether the valves are operating properly by creating a measured pressure profile of the air receiver and comparing the measured pressure profile to a desired pressure profile.  Id. at [0088].  Therefore, the system determines whether the performance of the baghouse 10 is degraded based on a maximum compressed air flow value directed to the fabric filter.
Claim 17 
In Bosshard, the dust particle monitor 38 measures exit dust concentration in the outlet conduit 22.  See Bosshard [0080].  The pressure transducer 40 measures the compressed air pressure in header air receiver 25.  Id. at [0077], [0087].
Claim 18 requires for the method of claim 16, the plurality of performance metrics comprise a structural impairment of the fabric filter, an inadequate cleaning of the fabric filter, a failure of a solenoid valve, a failure of a diaphragm valve, a leak in a compressed air delivery system, a failure of a poppet valve, a failure of an isolation valve, an improper setting used by the control system, and a blinding of the fabric filter.  Claim 19 requires for the method of claim 18, performing the plurality of targeted diagnostic analyses comprises performing a targeted diagnostic analysis on the structural impairment of the fabric filter, on inadequate cleaning of the fabric filter, on the failure of the solenoid valve, on the failure of the diaphragm valve or on the blinding of the fabric filter.
Bosshard teaches this feature, because the comparator module 66 determines if one of the filter bags 14 has a structural impairment such as a leak.  See Bosshard [0080].
Claim Rejections - 35 USC §§ 102 or 103
Claims 15–17 are rejected under 35 U.S.C 102(a)(1) as being anticipated by Appelo et al., US 2013/0255485 A1 (“Appelo”) or in the alternative under 35 U.S.C. 103 as being unpatentable over Appelo.
Claims 18 and 19 ejected under 35 U.S.C. 102(a)(1) as being anticipated by Appelo or in the alternative under 35 U.S.C. 103 as being unpatentable over Appelo in view of Park et al., US 2010/0018173 A1 (“Park”).
Claim 15 discloses a method.  The method comprises receiving data associated with a plurality of operational and cleaning parameters of a baghouse filter system independent of a control system.  The control system is configured to control filtering and cleaning operations of the baghouse filter system.  
The method comprises determining whether a performance of the baghouse system is degraded based on the data associated with the plurality of operational and cleaning parameters, and performing a plurality of targeted diagnostic analyses of the data.  The plurality of targeted diagnostic analyses correspond to a plurality of performance metrics of the baghouse filter system.
Appelo discloses a method of operating a system 100.  See Appelo Fig. 1, [0017].  The system 100 comprises a control apparatus 90 which receives data associated with operational and cleaning parameters of a particulate collection device 102 (the “baghouse filter system”) from measurement devices 92.  Id. at [0022].  The control apparatus 90 is separate from a control member 93 (the “control system”), because these two elements 90, 93 are illustrated as being separate from one another.  Id.  The control member 93 is configured to control filtering and cleaning operations of the particulate collection device 102.  Id.  
The method comprises determining whether a performance of the particulate collection device 102 is degraded, based on the data, while performing a plurality of targeted diagnostic analyses of the data, with the plurality of diagnostic analyses corresponding to a plurality of performance metrics of the baghouse filter system.  This is because the method uses the data to determine whether an instantaneous emission peak of dust, measured after filter tubes 142 are cleaned with pulses of compressed air, See Appelo [0016].  This is also because the method uses the data to determine whether valves 211–214, used to supply the pulses of compressed air, have malfunctioned.  Id. at [0033].  

    PNG
    media_image2.png
    947
    1577
    media_image2.png
    Greyscale


As noted, Appelo’s control member 93 is interpreted as the “control system” and the control system 90 is interpreted as the “diagnostic system.”  
However, it also would have been obvious for Appelo’s control apparatus 90 to have two computers—one for receiving and analyzing the data from the measurement devices 92, and another for sending control signals to the compressed air cleaning system.  This would merely represent separating otherwise integrated parts, with no significant change in function.  See MPEP 2144.04(V)(C).  
Claim 16 requires for the method of claim 15, the step of determining whether the performance of the baghouse filter is degraded comprises determining whether the 
 In Appelo, the control apparatus 90 compares a maximum pulse of dust concentration with a normal range, to determine whether the air pulses are sufficient to maintain a desired instantaneous emission of dust.  This is because, the controller measures a maximum value for an instantaneous emission of dust, after each air pulse while comparing this value to a standard, to determine if the pulses are properly cleaning the filter tubes 142.  See Appelo [0016].  The control apparatus 90 also compares a maximum compressed air flow value with a normal range, to determine whether one of the valves 211–214 is malfunctioning.  This is because the control apparatus 90 measures the amount of compressed air that flows through each valve 211–214 during cleaning, compares this value to a predetermined value, and identifies that a valve is not working based on the comparison.  Id. at [0033].  The control apparatus 90 performs this process by measuring the air pressure within compressed air tank 81 before and after cleaning (the first and second pressures, respectively).  Id. at [0027].  The control apparatus 90 then compares the pressure in air tank 81 after cleaning, with a predetermined value.  Id. at [0033].  If the actual pressure in the tank 81 after cleaning is lower than the predetermined value, the control apparatus 90 determines that one of the valves 211–214 is malfunctioning.  Id.
Claim 17 
Appelo teaches this feature, because the measurement devices 92 measure pressure drop, which is synonymous with differential pressure.  See Appelo [0025].
Claim 18 requires for the method of claim 16, the plurality of performance metrics comprise a structural impairment of the fabric filter, an inadequate cleaning of the fabric filter, a failure of a solenoid valve, a failure of a diaphragm valve, a leak in a compressed air delivery system, a failure of a poppet valve, a failure of an isolation valve, an improper setting used by the control system, and a blinding of the fabric filter.  Claim 19 requires for the method of claim 18, performing the plurality of targeted diagnostic analyses comprises performing a targeted diagnostic analysis on the structural impairment of the fabric filter, on inadequate cleaning of the fabric filter, on the failure of the solenoid valve, on the failure of the diaphragm valve or on the blinding of the fabric filter.
In Appelo, the performance metrics include inadequate cleaning of the filter tube 142 and an improper setting used by the control member 93, because the system determines if the emission peak produced by the cleaning system, is within an acceptable range.  See Appelo [0016].  
Additionally, the performance metrics include failure of a valve 211–214.  See Appelo [0033].  The reference fails to specify that the valves 211–214 are solenoid or diaphragm valves.  But the valves 211–214 are used to supply compressed air to nozzles 141 to clean the filter tubes 142.  Id. at [0032].  Park teaches that diaphragm solenoid valves 7 are useful for supply compressed air to clean filters in a filtration system.  See Park Fig. 1, [0056].  It would have been obvious for the valves in Appelo to See MPEP 2143(I)(B).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–5 and 15–19 are rejected under 35 U.S.C. 101.
There are two criteria for subject matter eligibility.  MPEP 2106(I).  First, the claimed invention must be to one of the four statutory categories—a process, machine, manufacture, or composition of matter.  Id.   Second, the claimed invention must not be directed to a judicial exception, unless the claim as a whole includes additional limitations amounting to significantly more than the judicial exception.  Id.  
In making this determination, the examiner should follow the two-step analysis provided in MPEP 2106(III).  Step 1 asks if the claim is to one of the four statutory categories.  Id.  If yes, Step 2A, Prong One asks whether the claim recites a judicial exception.  MPEP 2106.04(II).  If yes, Step 2A, Prong Two asks whether the claim recites additional elements that integrate the judicial exception into a practical application.  Id.  If no, Step 2B asks whether the claim as a whole amounts to significantly more than the judicial exception.  Id.  If no, then the claim is patent ineligible under 35 U.S.C. 101.  Id.
For Step 2A, Prong One, the judicial exceptions include abstract ideas, laws of nature and natural phenomena.  Id.  The enumerated grouping of abstract ideas include (1) mathematical concepts, (2) certain methods of organizing human activity and (3) mental processes.  MPEP 2106.04(a).  A mental process is a concept that can be Id.  The courts do not distinguish between mental processes that are performed entirely in the human mind and those that require a human to use a physical aid to perform the claim limitation.  MPEP 2106.04(a)(2)(III).
For Step 2A, Prong Two, adding insignificant extra-solution activity to the judicial exception, and generally linking the use of the judicial exception to a particular technological environment is insufficient to integrate the judicial exception into a practical application.  MPEP 2106.04(d)(I).  As such, merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely using a computer as a tool to perform an abstract idea, does not integrate the abstract idea into a practical application.  Id. 
For Step 2B, if the additional element or combination of elements is no more than well-understood, routine, conventional activities previously known to the industry, recited at a high level of generality, then the additional element does not favor patent eligibility.  MPEP 2106.05(d).
Claim 1 recites:
1.  A system, comprising:
a baghouse filter system comprising a fabric filter;
a control system coupled to the bag house filter system that is configured to control filtering operations of the baghouse filter system and cleaning operations of the baghouse filter system;
a plurality of data collection devices that are configured to collect data associated with a plurality of operational and cleaning parameters of the baghouse filter system; and
a diagnostic system that is configured to receive the data associated with the plurality of operational and cleaning parameters of the baghouse filter system 

As noted under in the 35 U.S.C. 112(f) section above—the “diagnostic system” limitation invokes 35 U.S.C. 112(f).  Therefore, the structure, material or act for corresponding to the “diagnostic system” is a special purpose computer programmed with the algorithm for performing the function, as described in the specification, and equivalents thereof.  The algorithm is used to diagnose whether there is a problem with the baghouse filter system.  The algorithm first determines whether a performance of the baghouse filter system has degraded.  This determination is made by comparing data about a maximum pulse of dust concentration value and a maximum compressed air flow value, to a defined normal range for each value.  If the comparison falls outside of the defined normal range, then the algorithm performs two or more targeted diagnostic analyses, to identify what is causing the degraded performance.  The targeted diagnostic analyses are explained in detail in the 35 U.S.C. 112(f) section above.  However, they include:  determining if the fabric filter has a structural impairment, determining if the cleaning of the fabric filter is inadequate, determining if a solenoid valve or diaphragm valve has failed, and determining if the fabric filter experiences blinding.  Nothing is done with the diagnosis after it has been made.
For Step 1, claim 1 is directed to one of the four statutory categories, because it describes a “system” which is a machine.  
For Step 2A, Prong One, the claim recites a judicial exception which is the abstract idea of diagnosing whether the performance of a baghouse filter system has degraded, and if so, running two or more diagnostic analyses to determine what is causing the degraded performance.  This is a mental process because diagnosing a problem is a form of observation, evaluation or judgment.  See MPEP 2106.04(a).  
For Step 2A, Prong Two, the claim fails to recite additional elements that integrate the abstract idea into a practical application.  The claim recites the additional elements of a system comprising a baghouse filter system with a fabric filter, a control system coupled baghouse system to control filtering and cleaning operations of the baghouse, and a plurality of data collection devices configured to collect data associated with a plurality of operational cleaning parameters of the baghouse.  But the claim fails to explain how the diagnosis is integrated with these additional elements after the diagnosis has been made.  Rather, the algorithm simply makes a diagnosis, without doing anything with the information.  The additional elements are used merely to generate data which is used in the diagnosis.  
Instant claim 1 is similar to Mayo. In that case, the claim was found ineligible when it recited the additional element of administering a thiopureine drug to a patient. See MPEP 2106.04(d)(2).  But that step was performed to gather data about the natural relationships, and thus was ancillary to the overall diagnostic focus of the claims.  Id.  Instant claim 1 is dissimilar to Vanda.  In that case, the claim was found eligible because it was directed, as a whole, to administering a drug to more safely treat a disease rather than simply gathering data about how the human body responds after the drug is received.  Id.  Here, the plurality of data collection devices collect data 
For Step 2B, the claim as a whole does not amount to significantly more than the abstract idea.  The additional elements are routine and conventional because claim 1 describes a generic baghouse filter system.  This is illustrated in Appelo which describes a particulate collection device 102 (i.e., a baghouse filter system) comprising a filter tube 142 (i.e., a fabric filter).  See Appelo Fig. 1, [0019].  The particulate collection device 102 comprises a control member 93 used to control filtering and cleaning operations of the device 102.  Id. at [0021].  The device 102 also comprises measurement devices 92 used to collect data associated with a plurality of operational and cleaning parameters of the particulate collection device 102.  Id. at [0022].  

    PNG
    media_image3.png
    1084
    1689
    media_image3.png
    Greyscale

Claim 2 recites:
2.  The system of Claim 1, wherein the diagnostic system is further configured to determine whether the performance of the baghouse filter system is degraded based on a maximum pulse of dust concentration value within the fabric filter and a maximum compressed air flow value directed to the fabric filter.

For Step 1, claim 2 is directed to one of the four statutory categories because it describes a system, which is a machine.
For Step 2A, Prong One, claim 2 recites a judicial exception, which is the abstract idea of diagnosing whether the performance of a baghouse filter system has degraded, and if so, running two or more diagnostic analyses to determine what is causing the degraded performance, as explained in the rejection of claim 1 above.  
For Step 2A, Prong Two, claim 2 fails to recite additional elements that integrate the abstract idea into a practical application.  Rather, claim 2 fails to recite any elements that are in addition to the abstract idea.  The limitations of claim 2 are directed to the diagnostic system itself, rather than how the diagnosis is used after it has been made. 
For Step 2B, the claim as a whole fails to amount to significantly more than the abstract idea, because the claimed baghouse filter system is routine and conventional, for the reasons stated in the rejection of claim 1 above.
Claim 3 recites:
3.  The system of Claim 2, wherein the plurality of operational and cleaning parameters comprise gas temperature, gas flow, exit dust concentration, differential pressure, compressed air header pressure, fan current, and/or hopper levels. 

For Step 1, claim 3 is directed to one of the four statutory categories because it describes a system, which is a machine.
For Step 2A, Prong One, claim 3 recites a judicial exception, which is the abstract idea of diagnosing whether the performance of a baghouse filter system has degraded, and if so, running two or more diagnostic analyses to determine what is causing the degraded performance, as explained in the rejection of claim 1 above.  
For Step 2A, Prong Two, claim 3 fails to recite any additional elements that integrate the abstract idea into a practical application.  Rather, the claim describes the type of data that is collected, instead of any practical application of the diagnosis that is made with the data.
For Step 2B, the claim as a whole fails to amount to significantly more than the abstract idea, because the claimed baghouse filter system is routine and conventional, for the reasons stated in the rejection of claim 1 above.
Claim 4 recites:
4.  The system of Claim 2, wherein the plurality of performance metrics comprise a structural impairment of the fabric filter, an inadequate cleaning of the fabric filter, a failure of a solenoid valve, a failure of a diaphragm valve, a leak in a compressed air delivery system, a failure of a poppet valve, a failure of an isolation valve, an improper setting used by the control system, and a blinding of the fabric filter.

For Step 1, claim 4 is directed to one of the four statutory categories because it describes a system, which is a machine.
For Step 2A, Prong One, claim 4 recites a judicial exception, which is the abstract idea of diagnosing whether the performance of a baghouse filter system has 
For Step 2A, Prong Two, claim 4 fails to recite any additional elements that integrate the abstract idea into a practical application.  Rather, the claim describes the performance metrics that are diagnosed.
For Step 2B, the claim as a whole fails to amount to significantly more than the abstract idea, because the claimed baghouse filter system is routine and conventional, for the reasons stated in the rejection of claim 1 above.
Claim 5 recites:
5.  The system of Claim 4, wherein the diagnostic system is further configured to perform the plurality of targeted diagnostic analyses by performing a targeted diagnostic analysis on the structural impairment of the fabric filter; and
wherein performing the targeted diagnostic analysis on the structural impairment of the fabric filter comprises:
determining an average maximum pulse of dust concentration value for a first plurality of pulses of dust; and
determining whether each of a second plurality of maximum pulse of dust concentration values exceed the average maximum pulse of dust concentration value.

For Step 1, claim 5 is directed to one of the four statutory categories because it describes a system, which is a machine.
For Step 2A, Prong One, claim 5 recites a judicial exception, which is the abstract idea of diagnosing whether the performance of a baghouse filter system has degraded, and if so, running two or more diagnostic analyses to determine what is causing the degraded performance, as explained in the rejection of claim 1 above.  
For Step 2A, Prong Two, claim 5 fails to recite any additional elements that integrate the abstract idea into a practical application.  Rather, claim 5 describes part of the process used in making the diagnosis, instead of an application of the diagnostic information.
For Step 2B, the claim as a whole fails to amount to significantly more than the abstract idea, because the claimed baghouse filter system is routine and conventional, for the reasons stated in the rejection of claim 1 above.
Claim 15 recites:
15.  A method, comprising:
receiving data associated with a plurality of operational and cleaning parameters of a baghouse filter system independent of a control system configured to control filtering and cleaning operations of the baghouse filter system;
determining whether a performance of the baghouse filter system is degraded based on the data associated with the plurality of operational and cleaning parameters; and
performing a plurality of targeted diagnostic analyses of the data associated with the plurality of operational and cleaning parameters, the plurality of targeted diagnostic analyses corresponding to a plurality of performance metrics of the baghouse filter system.

For Step 1, claim 15 is directed to one of the four statutory categories because it describes a method, which is a process.
For Step 2A, Prong One, the claim recites a judicial exception, which is the abstract idea of determining whether the performance of the baghouse filter system is degraded, and performing a plurality of targeted diagnoses.  This is a mental process See MPEP 2106.04(a).
 For Step 2A, Prong Two, the claim fails to recite additional elements that integrate the abstract idea into a practical application.  The claim recites the additional elements of a baghouse filter system with a control system configured to control filtering and cleaning operations of the baghouse.  Data associated with a plurality of operational and cleaning parameters are received, independent of the control system.  But the claim fails to explain how the diagnosis is integrated with the additional elements.  While the data is used to make the diagnosis—nothing is done with the diagnostic information after it has been generated.  In this way, the case is more similar to Mayo than Vanda, for the reasons explained in the rejection of claim 1 above.
 For Step 2B, the claim as a whole does not amount to significantly more than the abstract idea.  The additional elements are routine and convention because claim 15 describes a generic method of operating a baghouse filter system.  This is illustrated in Appelo which describes a particulate collection device 102 (i.e., a baghouse filter system) that operates in substantially the same way as the claimed method, as explained in the rejection above.

    PNG
    media_image3.png
    1084
    1689
    media_image3.png
    Greyscale


Claim 16 recites:
16.  The method of Claim 15, determining whether the performance of the baghouse filter system is degraded comprises determining whether the performance of the baghouse filter system is degraded based on a maximum pulse of dust concentration value within the fabric filter and a maximum compressed air flow value directed to the fabric filter.

For Step 1, claim 16 is directed to one of the four statutory categories because it describes a method which is a process.
For Step 2A, Prong One, the claim recites a judicial exception, which is the abstract idea of determining whether the performance of the baghouse filter system is degraded, and performing a plurality of targeted diagnoses, as explained in the rejection of claim 15 above.  
For Step 2A, Prong Two, claim 16 fails to recite any additional elements that integrate the abstract idea into a practical application.  Rather, claim 16 describes steps used in the diagnostic process, instead of an application of the diagnosis.
For Step 2B, the claim as a whole does not amount to significantly more than the abstract idea.  The additional elements are routine and convention because the claim describes a generic method of operating a baghouse filter system, as explained in the rejection of claim 15 above.  
Claim 17 recites:
17.  The method of Claim 16, wherein the plurality of operational and cleaning parameters comprise gas temperature, gas flow, exit dust concentration, differential pressure, compressed air header pressure, fan current, and/or hopper levels.

For Step 1, claim 17 is directed to one of the four statutory categories because it describes a method which is a process.
For Step 2A, Prong One, the claim recites a judicial exception, which is the abstract idea of determining whether the performance of the baghouse filter system is degraded, and performing a plurality of targeted diagnoses, as explained in the rejection of claim 15 above.  
For Step 2A, Prong Two, claim 17 fails to recite any additional elements that integrate the abstract idea into a practical application.  Rather, the claim describes the type of data that is collected, instead of any practical application of the diagnosis that is made with the data.
For Step 2B, the claim as a whole does not amount to significantly more than the abstract idea.  The additional elements are routine and convention because the claim 
Claim 18 recites:
18. The method of Claim 16, wherein the plurality of performance metrics comprise a structural impairment of the fabric filter, an inadequate cleaning of the fabric filter, a failure of a solenoid valve, a failure of a diaphragm valve, a leak in a compressed air delivery system, a failure of a poppet valve, a failure of an isolation valve, an improper setting used by the control system, and a blinding of the fabric filter.

For Step 1, claim 18 is directed to one of the four statutory categories because it describes a method which is a process.
For Step 2A, Prong One, the claim recites a judicial exception, which is the abstract idea of determining whether the performance of the baghouse filter system is degraded, and performing a plurality of targeted diagnoses, as explained in the rejection of claim 15 above.  
For Step 2A, Prong Two, claim 18 fails to recite any additional elements that integrate the abstract idea into a practical application.  Rather, the claim describes the performance metrics that are diagnosed.
For Step 2B, the claim as a whole does not amount to significantly more than the abstract idea.  The additional elements are routine and convention because the claim describes a generic method of operating a baghouse filter system, as explained in the rejection of claim 15 above.  
Claim 19 recites:
19.  The method of Claim 18, wherein performing the plurality of targeted diagnostic analyses comprises performing a targeted diagnostic analysis on the 

For Step 1, claim 19 is directed to one of the four statutory categories because it describes a method which is a process.
For Step 2A, Prong One, the claim recites a judicial exception, which is the abstract idea of determining whether the performance of the baghouse filter system is degraded, and performing a plurality of targeted diagnoses, as explained in the rejection of claim 15 above.  
For Step 2A, Prong Two, claim 19 fails to recite any additional elements that integrate the abstract idea into a practical application.  Rather, the claim describes the performance metrics that are diagnosed.
For Step 2B, the claim as a whole does not amount to significantly more than the abstract idea.  The additional elements are routine and convention because the claim describes a generic method of operating a baghouse filter system, as explained in the rejection of claim 15 above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776